United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3517
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Bobby Dale Walker,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 14, 2011
                                 Filed: February 28, 2011
                                  ___________

Before RILEY, Chief Judge, WOLLMAN and BYE, Circuit Judges.
                              ___________

PER CURIAM.

       Bobby Dale Walker pleaded guilty to violating 18 U.S.C. § 2250 based on his
failure to register as a sex offender pursuant to the Sex Offender Registration and
Notification Act (SORNA), 42 U.S.C. §§ 16901-16991. The district court1 sentenced
him to a term of thirty months of imprisonment. Walker entered a conditional plea
which preserved his right to bring this appeal. He argues the criminal statute (§ 2250)
and § 113 of the SORNA (42 U.S.C. § 16913) violate the commerce clause of the


      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
United States Constitution because they have an insufficient nexus to the regulation
of interstate commerce.

       Walker's argument (which he acknowledges raising solely for the purpose of
preserving the issue for potential further review) is foreclosed in this circuit by United
States v. May, 535 F.3d 912, 922 (8th Cir. 2008) (holding that § 2250 is an
appropriate exercise of Congress's power to regulate the use of the channels of
interstate commerce) and United States v. Howell, 552 F.3d 709, 715 (8th Cir. 2009)
("[A]n analysis of § 16913 under the broad authority granted to Congress through
both the commerce clause and the enabling necessary and proper clause reveals the
statute is constitutionally authorized."). See also United States v. Reynolds, 116 F.3d
328, 329 (8th Cir. 1997) ("One panel may not overrule another.").

      We therefore affirm the judgment of conviction and sentence.
                      ______________________________




                                           -2-